PER CURIAM.
The decree appealed from rested solely on the decree in the New York case, Mershon v. O’Neill (D. C.) 3 F. Supp. 26. As that decree has now been reversed by the Circuit Court of Appeals for the Second Circuit, there is nothing on which the decree before us can stand. In this situation the proper course is for us to reverse the decree appealed from and remand the case for further proceedings. Butler v. Eaton, 141 U. S. 240, 11 S. Ct. 985, 35 L. Ed. 713; Ransom v. City of Pierre (C. C. A.) 101 F. 665, 670; Du Pont de Nemours & Co. v. Richmond Guano Co. (C. C. A.) 297 F. 580. See Deposit Bank v. Board of Councilmen of Frankfort, 191 U. S. 499, 24 S. Ct. 154, 48 L. Ed. 276.
The decree of the District Court is reversed, with costs to the appellant, and the case is remanded to that court for further proceedings.